Mollison, Judge:
This appeal for reappraisement involves the values of certain trunks and suitcases exported from Mexico on or about June 9, 1943. Tbe merchandise was entered at tbe invoice unit values plus packing and tax, and was appraised at higher unit values plus packing and tax. There is no dispute as to tbe basis of appraisement, export value as defined in section 402 (d) of tbe Tariff Act of 1930 (19 U. S. C. 1940 ed. § 1402 (d)), tbe difference between tbe parties being tbe amount of such export value as to each item.
Tbe facts in this case are identical with those involved in the case of Mattoon & Co., Inc. v. United States, decided October 1, 1947, and reported in 19 Cust. Ct. 259, Reap. Dec. 7392, with the exception that tbe date of exportation of tbe merchandise here involved was between three and four weeks earlier than tbat involved in tbe cited case. It appears tbat the merchandise is identical with that the subject of tbe cited case, and tbat it was ordered at the same time. In the main, tbe testimonial record is tbe same, and, in-addition, in tbe case at bar there was offered and received as plaintiff’s exhibit 3 an affidavit made by one Armando Marin y Ruiz, an employee of tbe exporter, relating particularly to tbe market situation with respect to merchandise such as tbat at bar at tbe time of its exportation.from Mexico.
*362It is unnecessary here to repeat the statement of the facts and the evidence adduced at the trial so well set forth in the decision of Ekwall, J., in the cited case, and it will be considered to have been incorporated herein by reference. Plaintiff’s exhibit 3 in the present case was made by the same affiant who executed the affidavit received in evidence as plaintiff’s exhibit 2 in the cited case, and he makes the same statements with specific reference to the situation existing at the time of exportation of the merchandise at bar as he did in the said exhibit 2 in the cited case with respect to the time of exportation of the merchandise there involved.
It clearly appears that the merchandise involved in this and in the cited case, which, as has been said, was purchased at the same time although exported in a number of shipments, was of the same kind and quality, i. e., inferior to the “regular” merchandise which the same exporter manufactured subsequently and upon the values of which the appraiser evidently based his appraisement. From the record before me I am satisfied that the entered value of each of the items here in question'represented the statutory export value of such items.
I therefore find the proper basis of value of the merchandise at bar to be export value as defined in section 402 (d) of the Tariff Act of 1930, and that such value, for each item, is the entered value.
Judgment will issue accordingly.